IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                                                           1.   )
                                                                                          C/>o
                                                DIVISION ONE                      —~
                                                                                          r^c:
                                                                                  -e-
                                                                                          5:^5
                      Respondent,                                              C_         ^-<
                                                                                          m
                                                                               cr
                                                No. 70066-9-                   «&w        o-?|
                                                                                   '•"•
                                                                                             'i>_L
                 v.                                                            en
                                                                                          >—]-; ....
                                                UNPUBLISHED OPINION            3»
                                                                                          ^>rf,C'
PAUL ROBERT CULVER,                                                                       —^B- j""""
                                                                               *£>        nw

                                                                               CO         o—
                      Appellant.                FILED: June 16, 2014           U3         a:-<




      Dwyer, J. — Paul Culver was caught attempting to steal an air

compressor from a former naval barracks (Building 9) at Seattle's Magnuson

Park. Several men who worked at Building 9 confronted Culver and the police

were called. A search of Culver's truck, which was parked nearby, revealed

materials that had been removed from Building 9. Thereafter, Culver was

charged with and convicted of the crime of burglary in the second degree. On

appeal, he challenges the sufficiency of the evidence to support his conviction.

Concluding that sufficient evidence was presented, we affirm.



       Magnuson Park was a United States Naval Base before it was purchased

by the University of Washington and converted to a public park. Some of the

naval buildings remain on the property, including a former barracks referred to

colloquially as "Building 9." During September 2011, Building 9 was undergoing
No. 70066-9-1/2



asbestos remediation and was not open to the public. The doors to the building

were chained shut, loose doors and broken windows were boarded up, and signs

were posted in numerous windows indicating that the building should not be

entered. The University of Washington and its contractors took these

precautions, in part, to protect Building 9 from burglars and metal thieves.

         On September 13, 2011, just after 8:00 a.m., Jose Gonzalez arrived for

work at Building 9. Gonzalez was employed as a custodian and was tasked, in

part, with providing maintenance and security for Building 9. When he arrived,

Gonzalez noticed an unidentified man tearing metal piping from the exterior of

the building. He also noticed the defendant, Paul Culver, who was sitting down

next to the building, and looked "like he was taking a break or something."

Gonzalez confronted the man who was tearing metal piping from the exterior of

the building and told him to stop and to leave. The man then started to walk

away and eventually got into a black pickup truck. Gonzalez then drove around

the building, during which time he called and notified others of what he had seen.

After circling the building, he again saw the man in the truck and again

confronted him. Gonzalez noticed "a lot of stuff' in the back of the truck and

accused the man of stealing materials from the building, adding that he was

going to call the police. Gonzalez also blocked the truck with his own vehicle. In
response, the man abandoned the truck and fled on foot. The man was never

found.

         Shortly thereafter, some of the asbestos remediation workers, including
Josh Jennings, exited Building 9 and contacted Gonzalez. As the men

                                        -2-
No. 70066-9-1/3



conversed, looked in the truck, and waited for the police to arrive, they noticed

Culver get up and start walking toward the building. Gonzalez and Jennings

followed Culver and found him inside a fenced enclosure that formed part of

Building 9.

       The fenced enclosure housed industrial-sized air compressors. Two of

the four sides of the enclosure were formed by the walls of Building 9, with the

other two sides being formed by a chain-link fence approximately 4 feet in height.

The enclosure was approximately 6 to 8 feet deep and 20 to 30 feet wide.

Normally, there were three large air compressors, which were attached to the

exterior of Building 9, mounted within the enclosure.

       Gonzalez and Jennings found Culver lying on the ground inside the

enclosed area behind one of the air compressors. Culver had with him a large

bag oftools and was holding an electric "sawzall," which he was using to cut
through the bolts that attached the air compressor to the building. When Culver
saw Jennings and Gonzalez approach, he stopped cutting and scooted his body
closer to the air compressor. Gonzalez noticed that one of the three air
compressors normally contained in the enclosure had been removed and was
missing.

       Jennings asked Culver what he was doing, to which Culver replied "cutting
stuffout." When Jennings asked why, Culver "didn't really have a reason."
Jennings then "asked him what made him think that he could just cut the
compressors out." Culver "didn't really have an answer for that." Jennings then
told Culver that the police were on the way. Culver gathered up his tools and

                                         -3-
No. 70066-9-1/4



appeared to be texting on his phone. Before the police arrived, Gonzalez heard

Culver admit that the black pickup truck parked at the end of the building

belonged to him. When the police arrived, they arrested Culver for burglary.

      After Culver's arrest, Gonzalez, Jennings, and other contractors examined

the items in Culver's truck. They recognized the plastic sheeting and

telecommunications cable in the bed of the truck as having come from inside

Building 9. Gonzalez also recognized the air compressor in the bed of the truck

as the one missing from the fenced enclosure in which Culver was found.

       Culver was charged by information with burglary in the second degree.

After a jury trial, Culver was found guilty as charged. He was sentenced to 51

months in prison.

       Culver appeals.

                                         II


       Culver contends that insufficient evidence was presented to support his

conviction of burglary in the second degree. This is so, he avers, because the
State (1) did not prove that he unlawfully entered a building, and (2) did not prove
that he intended to commit a crime against a person or property in a building.

We disagree.

       When reviewing a sufficiency of the evidence challenge, "'the relevant
question is whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier offact could have found the essential elements of
the crime beyond a reasonable doubt'" State v. Green. 94 Wash. 2d 216, 221, 616
P.2d 628 (1980) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
                                        -4-
No. 70066-9-1/5



61 L. Ed. 2d 560 (1979)). When the sufficiency of the evidence is challenged in a

criminal case, all reasonable inferences from the evidence must be drawn in

favor of the State and interpreted most strongly against the defendant. State v.

Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). A claim of insufficiency

admits the truth of the State's evidence and all inferences that reasonably can be

drawn therefrom. Salinas. 119 Wash. 2d at 201. "Deference must be given to the

trier of fact who resolves conflicting testimony and evaluates the credibility of

witnesses and persuasiveness of material evidence." State v. Carver, 113
Wash. 2d 591, 604, 781 P.2d 1308, 789 P.2d 306 (1989).

       "A person is guilty of burglary in the second degree if, with intent to
commit a crime against a person or property therein, he orshe enters or remains
unlawfully in a building other than a vehicle or a dwelling." RCW 9A.52.030(1).
So long as a person enters or remains unlawfully in a building, intent to commit a
crime therein may usually be inferred.

       In any prosecution for burglary, any person who enters or remains
       unlawfully in a building may be inferred to have acted with intent to
       commit a crime against a person or property therein, unless such
       entering or remaining shall be explained by evidence satisfactory to
       the trier of fact to have been made without such criminal intent.

 RCW 9A.52.040. A building, "in addition to its ordinary meaning, includes any

 . . . fenced area." RCW 9A.04.110(5).

       Although Culver avers that the evidence did not establish that he
 unlawfully entered a building, he neglects to acknowledge testimony from
 multiple witnesses who testified that they saw him inside a fenced area. Indeed,
 both Gonzalez and Jennings described seeing Culver inside a fenced area,
                                         -5-
No. 70066-9-1/6



attempting to remove an air compressor. When asked why he was inside the

fenced area attempting to remove the air compressor, Culver offered no

justification for his presence or for his actions. Moreover, circumstantial evidence

was presented to the jurytending to prove that Culver entered Building 9 itself,

including materials from Building 9 that were discovered in the back of Culver's

pickup truck. The eyewitness testimony and circumstantial evidence in the

record demonstrate that the State presented sufficient evidence that Culver

entered or unlawfully remained within a building.

       Given that Culver entered or unlawfully remained within a building, it

would have been permissible for the finder offact to infer that Culver acted with
intent to commit a crime against property therein. RCW 9A.52.040. However,

the finder of fact did not need to infer criminal intent, as the record was replete

with direct evidence of Culver's criminal intent. Culver was witnessed attempting

to cut an air compressor from its base. When he realized he had been seen, he
stopped cutting and moved his body closer to the air compressor, presumably
trying to hide himself. When asked what he was doing, Culver was unable to
justify why he was attempting to remove the air compressor or what authority he
had to do so. Furthermore, an identical air compressor, which had already been

cut from its base, was found in Culver's truck, along with other items from
Building 9. This evidence was sufficient to establish Culver's criminal intent.
       While Culver's arguments on appeal do not explicitly invite us to weigh the
evidence, we would need to do so were we to overturn his conviction. We do not
weigh the evidence when reviewing a challenge to the sufficiency of the
                                         -6-
No. 70066-9-1/7



evidence. Accordingly, we hold that sufficient evidence was presented to

establish that Culver committed the crime of burglary in the second degree.

      Affirmed.


                                          >^
We concur:




Sgtft/r^CiX.                           %_QmW6 Q*mV-